Citation Nr: 0933578	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-30 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from December 1943 to March 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 decision by the RO in Boise, Idaho 
that determined new and material evidence had not been 
submitted to reopen a claim for service connection for 
bilateral hearing loss.  A personal hearing was held before 
an RO Decision Review Officer.  The Veteran initially 
requested a Board hearing, but subsequently withdrew that 
hearing request.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In March 2005, the RO denied the Veteran's claim for 
service connection for bilateral hearing loss; the Veteran 
did not perfect a timely appeal of this decision.

2.  Evidence received since the March 2005 RO decision, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss, and it raises 
a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The March 2005 RO decision, which denied the Veteran's 
claim for service connection for bilateral hearing loss, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2008).

2.  Evidence received since the March 2005 RO decision in 
support of the claim for service connection for bilateral 
hearing loss is new and material; accordingly, this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

As an initial matter, the Board notes that the duty to notify 
and assist with regard to the issue of whether new and 
material evidence has been received has been met to the 
extent necessary to reopen the claim, such that any 
deficiency in this regard is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993), 4 Vet. App. at 392-94; Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant with complete pre-adjudication 
notice by a letter dated in February 2008.

Reopening a Claim for Service Connection for Bilateral 
Hearing Loss

The original claim for service connection for bilateral 
hearing loss was denied by a rating decision dated in March 
2005.  The Veteran filed a notice of disagreement in August 
2005, and a statement of the case was issued in November 
2005.  A timely substantive appeal was not received from the 
Veteran, and the decision became final.  Because of this, the 
claim for service connection for bilateral hearing loss can 
only be reopened if new and material evidence has been 
submitted since the March 2005 rating decision.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of the 
last prior final denial of the claim.  It is "material" if, 
by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the file at the time of the prior 
March 2005 rating decision includes service treatment records 
which are negative for hearing loss, and a report of a 
January 2005 VA audiological examination which diagnosed 
current bilateral sensorineural hearing loss and determined 
that it was less likely than not that the current bilateral 
hearing loss was caused by active duty noise exposure.

The Veteran filed his application to reopen a previously 
denied claim for service connection for bilateral hearing 
loss in February 2008.  Evidence associated with the claims 
folder since the March 2005 rating decision includes a June 
2008 letter from A.J., a private hearing aid specialist.  Mr. 
J. indicated that he had reviewed information provided by the 
Veteran and determined that it was "entirely possible that 
[the Veteran] experienced noise exposure causing hearing loss 
in 1946 while stationed aboard a naval vessel and working in 
both the engine and boiler rooms without any form of ear 
protection."

The previous denial of service connection for bilateral 
hearing loss found no medical evidence that the Veteran's 
bilateral hearing loss began during or was related to his 
period of active duty service.  The new private medical 
record dates the onset of his bilateral hearing loss to his 
period of service.  As such, this treatment record 
constitutes new and material evidence which raises a 
reasonable possibility of substantiating his claim.  The 
claim for service connection for bilateral hearing loss is 
reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened; 
the appeal is granted to this extent only.


REMAND

As the Board has reopened the claim for service connection 
for bilateral hearing loss, and as the RO has not yet 
adjudicated the claim on the merits, remand is required to 
permit the RO to do so.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

Any additional pertinent medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (providing that VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain any relevant records adequately 
identified by the Veteran that are not 
already on file.

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the reopened claim for service 
connection for bilateral hearing loss must 
be adjudicated on the merits.  If service 
connection for bilateral hearing loss is 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case, and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


